DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “receiving, from the BS, a signal informing of a setting among the plurality of settings for the PUCCH transmission to the BS, wherein the setting is based on a reference signal among the plurality of reference signals” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method of performing physical uplink control channel (PUCCH) transmission to a base station (BS) by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from the BS, a plurality of settings for the PUCCH transmission to the BS, wherein the plurality of settings are based on a plurality of reference signals, receiving, from the BS, a signal informing of a setting among the plurality of settings for the PUCCH transmission to the BS, wherein the setting is based on a reference signal among the plurality of reference signals, determining a transmission power for the PUCCH transmission based on at least one power control parameter included in the setting, and performing the PUCCH transmission to the BS using the transmission power.
2.	Regarding claim 6 – A user equipment (UE) configured to perform physical uplink control channel (PUCCH) transmission to a base station (BS) in a wireless communication system, the UE comprising: at least one transceiver, at least one processor, and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving, from the BS, a plurality of settings for the PUCCH transmission to the BS, wherein the plurality of settings are based on a plurality of reference signals, receiving, from the BS, a signal informing of a setting among the plurality of settings for the PUCCH transmission to the BS, wherein the setting is based on a reference signal among the plurality of reference signals, determining a transmission power for the PUCCH transmission based on at least one power control parameter included in the setting, and performing the PUCCH transmission to the BS using the transmission power.
3.	Regarding claim 11 - A method of receiving a physical uplink control channel (PUCCH) by a base station (BS) in a wireless communication system, the method comprising: transmitting, to a user equipment (UE), a plurality of settings for the PUCCH transmission by the UE to the BS, wherein the plurality of settings are based on a plurality of reference signals, transmitting, to the UE, a signal informing of a setting among the plurality of settings for the PUCCH transmission to the BS, wherein the setting is based on a reference signal among the plurality of reference signals, and receiving, from the UE, the PUCCH of which transmission power is determined based on at least one power control parameter included in the setting.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-15 are allowable over the prior art of record.

Conclusion

Claims 1-15 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al. (US 9,668,220 B2) discloses method and apparatus for controlling uplink power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
2 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465